Exhibit 10(c)(i)

Employee

REGENCY CENTERS CORPORATION

409A Amendment to Stock Option Agreements

THIS AGREEMENT is made as of the 31st day of December, 2008 by and between «F1»
(the “Employee”) and Regency Centers Corporation (the “Company”).

Background

The Company has previously awarded stock options to the Employee pursuant to one
or more Stock Option Agreements covering options that remain unvested as of the
date hereof (after giving effect to any amendments prior to the date hereof,
collectively, the “Agreements”).

The parties wish to amend the Agreements to comply with Section 409A of the
Internal Revenue Code.

Accordingly, the parties agree as follows:

1. Termination of Service. For purposes of any accelerated vesting provisions of
the Agreements that provide for acceleration in certain circumstances upon
termination of employment, the Employee’s employment shall not be considered to
have terminated unless the Employee’s employment is considered terminated for
purposes of Treasury Regulation Section 1.409A-1(h)(ii).

2. Issuance of Vested DEUs. Any Agreements that provide for Dividend Equivalent
Units (“DEUs”) are hereby amended to conform to longstanding practice under the
Plan as follows: DEUs shall vest as provided in the applicable Agreements, but
vested DEUs shall only be distributed annually as of the June 30 immediately
following the date of vesting. No DEUs shall be distributed on the exercise of
the Option. Vested DEUs shall be issued in the form of whole shares of Company
common stock, with fractional DEUs settled in cash, as promptly as practicable
after the June 30 immediately following the vesting date, with the number of
shares determined based on the last sale price of the common stock on such
June 30 (or if June 30 is not a day on which the common stock was traded, the
last sale price as reported for the immediately preceding date on which
there was a sale).

3. No Other Changes. Except as expressly amended hereby, the provisions of the
Agreements shall remain in full force and effect.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

REGENCY CENTERS CORPORATION By  

/s/ J. Christian Leavitt

  J. Christian Leavitt   Its Senior Vice President/Treasurer “Company”

 

Name:   «F1» “Employee”

 

2



--------------------------------------------------------------------------------

Director

REGENCY CENTERS CORPORATION

409A Amendment to Stock Option Agreements

THIS AGREEMENT is made as of the 31st day of December, 2008 by and between «F2»
(the “Director”) and Regency Centers Corporation (the “Company”).

Background

The Company has previously awarded stock options to the Director pursuant to one
or more Stock Option Agreements covering options that remain unvested as of the
date hereof (as previously amended, collectively, the “Agreements”).

The parties wish to amend the Agreements to comply with Section 409A of the
Internal Revenue Code.

Accordingly, the parties agree as follows:

1. Termination of Service. For purposes of any accelerated vesting provisions of
the Agreements that provide for acceleration in certain circumstances when the
Director ceases to serve as a director, the Director will be considered to have
ceased services on the date that the Director experiences a “separation from
service” within the meaning of Code Section 409A.

2. Issuance of Vested DEUs. Any Agreements that provide for Dividend Equivalent
Units (“DEUs”) are hereby amended to conform to longstanding practice under the
Plan as follows: DEUs shall vest as provided in the applicable Agreements, but
vested DEUs shall only be distributed annually as of the June 30 immediately
following the date of vesting. No DEUs shall be distributed on the exercise of
the Option. Vested DEUs shall be issued in the form of whole shares of Company
common stock, with fractional DEUs settled in cash, as promptly as practicable
after the June 30 immediately following the vesting date, with the number of
shares determined based on the last sale price of the common stock on such
June 30 (or if June 30 is not a day on which the common stock was traded, the
last sale price as reported for the immediately preceding date on which
there was a sale).

3. No Other Changes. Except as expressly amended hereby, the provisions of the
Agreements shall remain in full force and effect.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

REGENCY CENTERS CORPORATION By  

/s/ J. Christian Leavitt

  J. Christian Leavitt   Senior Vice President/Treasurer “Company”

 

Name:   «F2» “Director”

 

2